Sykes, J.,
delivered the opinion of the court.
Luther Cannon was indicted in the circuit court of Lincoln county for violation of section 6, chapter 103, Laws of 1916. The material averments of the indictment are as follows:
“That the said Luther Cannon did then and there unlawfully and willfully order or cause to be ordered intoxicating liquors from without the state of Mississippi in the name of another person, to wit, in the name of Dave Bolán, said shipment being made from Covington, in the state of Louisiana, to Bogue Chitto, in the. state of Mississippi, by way of the American Express Company.”
A demurrer was filed to this indictment,, ground 1 of which is that “the indictment charges no offense under the law.” This demurrer was sustained, and the state appeals.
Section 6 of the law in question reads as follows:
“That it shall be unlawful for any person to order,, or cause to be ordered, any liquors mentioned in section 1 of this act to be shipped to him within this *237state from without the state, in a fictitious name, or in the name of another; and it shall be unlawful for any person to allow or permit the use of his name by another in obtaining, ordering, or receiving or accepting delivery of any of said liquors in this state, or to aid, abet or assist another by the use of his name or any fictitious name, in obtaining possession of any such liquors or beverages from a carrier or other person or corporation.”
It will be noted that under the above section, when liquors are ordered in a fictitious name, or in the name of another, to violate this section, it is necessary that the indictment charge that these liquors are “to be shipped to him.”
The gravamen of the offense is that the person ordering the liquor is ordering it for his own use and benefit and is using the name of another, but in reality expects to get the shipment himself, and is thus ordering it shipped to him. The essence of the offense consists in ordering the liquor in the name of another, in reality, however, to be shipped to the orderer. The name is really used as an attempted cloak to shield the offender.'
Since the indictment omitted the material averment “to be shipped to him,” as provided under the above section of the law, the court was correct in sustaining the demurrer.
It is next insisted by the state that the court should have allowed the district attorney to amend the indictment by inserting the above words in it. The omission of these words, however, was not merely a formal defect in the indictment. The indictment charged no offense whatever.

Affirmed.